Exhibit 10.3

 

LOGO [g702482page90.jpg]

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”), by
and between X4 Pharmaceuticals, Inc. (“Company”) and Paula Ragan, Ph.D
(“Executive”), is made and entered into as of the date the Agreement is approved
by the Company’s Board of Directors or an appropriate committee thereof (the
“Effective Date”).

WHEREAS, Company entered into that certain Agreement and Plan of Merger, dated
as of November 26, 2018 (as amended, the “Merger Agreement”), with Arsanis, Inc.
(“Arsanis”) and Artemis AC Corp. (“Merger Sub”) whereby Merger Sub shall merge
with and into Company and Company shall become a wholly-owned subsidiary of
Arsanis (the “Arsanis Merger”);

WHEREAS, Company wishes to continue employing Executive to serve as its Chief
Executive Officer contingent on the successful consummation of the Arsanis
Merger;

WHEREAS, Executive represents that Executive possesses the necessary skills to
perform the duties of this position and that Executive has no obligation to any
other person or entity which would prevent, limit or interfere with Executive’s
ability to do so; and

WHEREAS, Executive and Company desire to enter into this Amended and Restated
Executive Employment Agreement to assure the harmonious performance of the
affairs of Company.

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

1. Title and Duties. Contingent on the successful consummation of the Arsanis
Merger, and subject to the terms and conditions of this Agreement, Executive’s
position with Company shall be Chief Executive Officer (“CEO”), reporting to
Company’s Board of Directors (the “Board”). Executive accepts such employment
upon the terms and conditions set forth herein, and agrees to perform to the
best of Executive’s ability the duties normally associated with such position
and as reasonably determined by the Board in its sole discretion. While serving
as CEO hereunder, Executive shall devote all of Executive’s business time and
energies to the business and affairs of Company, provided that nothing contained
in this Section 1 shall prevent or limit: (a) Executive’s right to manage
Executive’s personal investments on Executive’s own personal time, including,
without limitation the right to make passive investments in the securities of
(i) any entity which Executive does not control, directly or indirectly, and
which does not compete with Company, or (ii) any publicly held entity, so long
as Executive’s aggregate direct and indirect interest does not exceed two
percent (2%) of the issued and outstanding securities of any class of securities
of such publicly held entity; and (b) Executive’s participation in civic and
charitable activities, including as a member of a board of a civic or charitable
organization, so long as such activities do not interfere with Executive’s
performance of Executive’s duties hereunder.



--------------------------------------------------------------------------------

2. Term; Termination.

(a) Term. Subject to the terms hereof and contingent on the successful
consummation of the Arsanis Merger, Executive’s employment hereunder shall
become effective on March 13, 2019 (the “Commencement Date”) and shall continue
until terminated hereunder by either party (such term of employment shall be
referred to herein as the “Term”).

(b) Termination by Company. Notwithstanding anything else contained in this
Agreement, Company may terminate Executive’s employment hereunder as follows:

(i) For Cause. Company may terminate Executive’s employment for Cause (as
defined below) by written notice by Company to Executive that Executive’s
employment is being terminated for Cause, which termination shall be effective
on the date of such notice or such later date as specified in writing by
Company, provided that if Executive has cured the circumstances giving rise to
Cause (as such cure right may be applicable pursuant to the terms and conditions
set forth below) then such termination shall not be effective.

(ii) Without Cause. Company may terminate Executive’s employment without Cause,
by written notice by Company to Executive that Executive’s employment is being
terminated without Cause, which termination shall be effective ninety (90) days
after the date of such notice or such later date as specified in writing by
Company.

For the purposes of this Agreement, “Cause” shall mean: (A) fraud, embezzlement,
or illegal misconduct in connection with Executive’s duties under this
Agreement; (B) conviction of a felony involving fraud, dishonesty or breach of
trust; (C) willful misconduct or gross negligence in the performance of the
duties delegated to Executive; (D) material breach of this Agreement; or
(E) material breach of any non-competition, non-solicitation, non-disclosure,
and intellectual property assignment agreement between Executive and Company;
provided that “Cause” shall not be deemed to have occurred pursuant to
subsections (C) or (D) hereof unless Executive has first received written notice
specifying in reasonable detail the particulars of such ground and that Company
intends to terminate Executive’s employment hereunder for such ground, and if
such ground is curable, Executive has failed to cure such ground within a period
of thirty (30) days from the date of her receipt of such notice.

(c) Termination by Executive. Notwithstanding anything else contained in this
Agreement, Executive may terminate Executive’s employment hereunder as follows:

(i) For Good Reason. Executive may terminate Executive’s employment for Good
Reason (as defined below) by written notice by Executive to Company that
Executive is terminating Executive’s employment for Good Reason, which
termination shall be effective thirty (30) days after the date of such notice;
provided that if Company has cured the circumstances giving rise to Good Reason
then such termination shall not be effective; or

(ii) Without Good Reason. Executive may terminate Executive’s employment without
Good Reason by written notice by Executive to Company that Executive is
terminating Executive’s employment, which termination shall be effective ninety
(90) days after the date of such notice.

 

2



--------------------------------------------------------------------------------

For the purposes of this Agreement, “Good Reason” shall mean: (A) a material
reduction in Executive’s then-current Base Salary; (B) a material diminution in
Executive’s authority, duties, or responsibilities; (C) a material change in the
geographic location at which the Executive provides services to the Company
outside of a fifty (50) mile radius from the then-current location; or (D) any
action or inaction by Company that constitutes a material breach of this
Agreement; provided that “Good Reason” shall not be deemed to have occurred
unless: (1) Executive provides Company with written notice that Executive
intends to terminate Executive’s employment hereunder for one of the grounds set
forth above within thirty (30) days of such ground first occurring, (2) if such
ground is capable of being cured, Company has failed to cure such ground within
a period of thirty (30) days from the date of such written notice, and
(3) Executive terminates Executive’s employment within seventy five (75) days
from the date that Good Reason first occurs. For purposes of clarification, the
above-listed conditions shall apply separately to each occurrence of Good Reason
and failure to adhere to such conditions in the event of Good Reason shall not
disqualify Executive from asserting Good Reason for any subsequent occurrence of
Good Reason.

(d) Termination Due to Disability. Notwithstanding anything else contained in
this Agreement, Company may terminate Executive’s employment due to Executive’s
Disability (as defined below) by written notice to Executive that Executive’s
employment is being terminated as a result of Executive’s Disability, which
termination shall be effective on the date of such notice or such later date as
specified in writing by Company. For the purposes of this Agreement,
“Disability” shall mean Executive’s incapacity or inability to perform
Executive’s duties and responsibilities as contemplated herein for one hundred
twenty (120) days or more within any one (1) year period (cumulative or
consecutive), because Executive’s physical or mental health has become so
impaired as to make it impossible or impractical for Executive to perform the
duties and responsibilities contemplated hereunder. Determination of Executive’s
physical or mental health shall be determined by the Board after consultation
with a medical expert appointed by mutual agreement between Company and
Executive who has examined Executive. Executive hereby consents to such
examination and consultation regarding Executive’s health and ability to perform
as aforesaid.

3. Compensation.

(a) Base Salary. While Executive is employed hereunder, Executive shall earn a
base salary at the annual rate approved by the Board or an appropriate committee
thereof (as may be changed from time-to-time, the “Base Salary”). The Base
Salary shall be payable in substantially equal periodic installments, at least
on a monthly basis, in accordance with Company’s payroll practices as in effect
from time to time. Company shall deduct from each such installment all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates.

 

3



--------------------------------------------------------------------------------

(b) Annual Bonus. Executive shall be eligible to receive an annual performance
bonus (the “Annual Bonus”) for all years in which Executive is employed by
Company hereunder. The Annual Bonus potential shall be in an amount approved by
the Board or an appropriate committee thereof, but under no circumstances shall
the Annual Bonus potential be less than twenty-five percent (25%) of Executive’s
then Base Salary (provided that, as stated below, the amount of any Annual Bonus
remains in the Board’s discretion). The amount of the Annual Bonus shall be
based on factors such as Executive’s work performance, Company’s financial
performance, Company’s business forecasts, Company’s determination of
Executive’s achievement of milestones for the applicable year, and economic
conditions generally. The actual amount of the Annual Bonus shall be determined
by the Board in its sole discretion. The Annual Bonus shall be paid to Executive
in no event later than March 15th of the calendar year immediately following the
calendar year to which it pertains. Executive must be employed by Company at the
time that the Annual Bonus is paid in order to be eligible for, and to be deemed
as having earned, such Annual Bonus. Company shall deduct from the Annual Bonus
all amounts required to be deducted or withheld under applicable law or under
any employee benefit plan in which Executive participates.

(c) Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans and fringe benefits provided to employees at the same
level as Executive. Executive understands that, except when prohibited by
applicable law, Company’s benefit plans and fringe benefits may be amended by
Company from time to time in its sole discretion.

(d) Vacation. Consistent with Company’s current policy and given Executive’s
tenure with Company, Executive shall be eligible to accrue up to twenty
(20) days of vacation per year, to be scheduled to minimize disruption to
Company’s operations. Executive’s vacation use, accrual and carryover shall be
subject to the terms and conditions of Company’s vacation policy in effect from
time to time.

(e) Reimbursement of Expenses. Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of Company’s business in accordance with Company’s policies with
respect thereto as in effect from time to time. Executive must submit any
request for reimbursement no later than ninety (90) days following the date that
such business expense is incurred. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A (“Section 409A”) of the Code and the rules and regulations
thereunder, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
of an eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

(f) Indemnification. Executive shall be eligible for coverage under Company
Directors’ and Officers’ (“D&O”) insurance policies to the same extent and in
the same manner to which Company’s similarly situated executives are entitled to
coverage under Company D&O insurance policies, subject to the terms and
conditions of any such Company D&O insurance policies.

 

4



--------------------------------------------------------------------------------

4. Termination Payments; Severance Benefit.

(a) Payment of Accrued Obligations. Regardless of the reason for any employment
termination hereunder, Company shall pay to Executive: (i) the portion of
Executive’s Base Salary that has accrued prior to any termination of Executive’s
employment and has not yet been paid; (ii) the portion of Executive’s vacation
days that have accrued prior to any termination of Executive’s employment and
has not yet been used; and (iii) the amount of any expenses properly incurred by
Executive on behalf of Company prior to any such termination and has not yet
been reimbursed (together, the “Accrued Obligations”) promptly following the
effective date of termination, and otherwise within any timeframe required by
law. Executive’s entitlement to other compensation or benefits under any Company
plan or policy shall be governed by and determined in accordance with the terms
of such plan or policy, except as otherwise specified in this Agreement. In the
event of Company’s termination of Executive’s employment for Cause or
Executive’s termination of Executive’s employment without Good Reason, Executive
shall be eligible for the Accrued Obligations and shall not be eligible for any
severance or severance-type payments, other than as expressly set forth herein.

(b) Severance in the Event of Termination Without Cause or Resignation for Good
Reason. Subject to the terms and conditions of Section 4(d), in the event that
Executive’s employment hereunder is terminated by Company without Cause or
terminated by Executive for Good Reason, then, in addition to the Accrued
Obligations:

(i) Company shall pay Executive an amount equal to continuation of Executive’s
monthly Base Salary for a twelve (12) month period, with such payments to be
made in accordance with Company’s normal payroll practices and schedules, less
all customary and required taxes and employment-related deductions.

(ii) Company shall pay Executive a pro-rata portion of Executive’s at-target
Annual Bonus for the calendar year in which the termination occurs based on the
period worked by Executive during such calendar year prior to termination, with
such payment to be made in on one lump sum in accordance with Company’s normal
payroll practices and schedules, less all customary and required taxes and
employment-related deductions.

(iii) In the event that Executive is eligible for coverage under a Company
health insurance plan and Executive has elected to have coverage thereunder and
was covered thereunder prior to termination, and in the event that Executive
chooses to exercise Executive’s right under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) to continue Executive’s participation in
such plan, Company shall pay its normal share of the costs for such coverage for
a period of up to twelve (12) months from termination, to the same extent that
such insurance is provided to persons then currently employed by Company.
Company shall deduct from each of the installments due under Section 4(b)(i) the
portion of the monthly premium due from Executive in accordance with the terms
of such coverage. Notwithstanding any other provision of this Agreement, this
obligation shall cease on the date Executive becomes eligible to receive health
insurance benefits through any other employer, and Executive agrees to provide
Company with written notice immediately upon becoming eligible for such
benefits. Executive’s acceptance of any payment on Executive’s behalf or
coverage provided hereunder shall be an express representation to Company that
Executive has no such eligibility.

 

5



--------------------------------------------------------------------------------

(iv) Executive shall become vested in the additional number of outstanding
time-based equity awards granted to Executive by Company that would have
otherwise vested had Executive remained in employment for an additional twelve
(12) months after the termination date.

Subsections (i), (ii), (iii) and (iv) are referred to as the Severance Benefit.
The Severance Benefit is expressly subject to the conditions described above and
in Section 4(d) below. Any payment or benefit made as part of such Severance
Benefit shall be paid less all customary and required taxes and
employment-related deductions.

(c) Accelerated Vesting in Event of Termination without Cause or Resignation for
Good Reason Following Change of Control. Subject to the terms and conditions of
Section 4(d), in the event that a Change of Control (as defined below) occurs
and within a period of one (1) year following the Change of Control the Company
terminates Executive’s employment without Cause or Executive resigns for Good
Reason, then Executive automatically shall become vested in one hundred percent
(100%) of outstanding time-based equity awards granted to Executive by Company.
The above-described vesting is expressly subject to the conditions described in
Section 4(d), and shall be provided less all customary and required taxes and
employment-related deductions. For purposes of this section, a “Change of
Control” shall mean the occurrence of any of the following events:
(i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of Company representing fifty percent (50%) or more of the total voting power
represented by Company’s then outstanding voting securities (excluding for this
purpose any such voting securities held by Company, or any affiliate, parent or
subsidiary of Company, or by any employee benefit plan of Company) pursuant to a
transaction or a series of related transactions which the Board does not
approve; or (ii) Merger/Sale of Assets. (A) A merger or consolidation of Company
whether or not approved by the Board, other than a merger or consolidation which
would result in the voting securities of Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the parent of such
corporation) at least fifty percent (50%) of the total voting power represented
by the voting securities of Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the sale or disposition by Company of all or substantially
all of Company’s assets.

(d) Conditions. Company shall not be obligated to provide Executive any payment,
benefit and/or vesting described in Section 4(b) or Section 4(c) unless and
until Executive has executed without revocation a separation agreement in a form
acceptable to Company, which must be signed by Executive, returned to Company
and be enforceable and irrevocable no later than sixty (60) days following
Executive’s separation from service (the “Review Period”), and which shall
include, at a minimum, the provision of separation pay and benefits due from
Company to Executive as applicable, a complete general release of claims against
Company and its affiliated entities and each of their officers, directors and
employees, and terms relating to non-disparagement, non-competition,
confidentiality, cooperation and the like similar in scope, duration and
substance to those terms set forth in the agreement described in Section 5
below. If

 

6



--------------------------------------------------------------------------------

Executive executes and does not revoke such agreement within the Review Period,
then provision of payments, benefits and/or vesting shall commence on the first
(1st) day following the Review Period, provided that if the last day of the
Review Period occurs in the calendar year following the year of termination,
then the payment shall not commence until January 2 of such subsequent calendar
year, and further provided that, as applied to Section 4(b)(i), (ii) and
(iii) as applicable, the first payments/benefits shall include in a lump sum all
amounts that were otherwise payable to Executive from the date of Executive’s
separation from service occurred through such first payment.

(e) COBRA. If the payment of any COBRA or health insurance premiums by Company
on behalf of Executive as described herein would otherwise violate any
applicable nondiscrimination rules or cause the reimbursement of claims to be
taxable under the Patient Protection and Affordable Care Act of 2010, together
with the Health Care and Education Reconciliation Act of 2010 (collectively, the
“Act”) or Section 105(h) of the Code, the COBRA premiums paid by Company shall
be treated as taxable payments (subject to customary and required taxes and
employment-related deductions) and be subject to imputed income tax treatment to
the extent necessary to eliminate any discriminatory treatment or taxation under
the Act or Section 105(h) of the Code. If Company determines in its sole
discretion that it cannot provide the COBRA benefits described herein under
Company’s health insurance plan without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
Company shall in lieu thereof provide to Executive a taxable lump-sum payment in
an amount equal to the sum of the monthly (or then remaining) COBRA premiums
that Executive would be required to pay to maintain Executive’s group health
insurance coverage in effect on the separation date for the remaining portion of
the period for which Executive shall receive the payments described in Sections
4(b) or 4(c) above.

(f) No Other Payments or Benefits Owing. The payments and benefits set forth in
this Section 4 shall be the sole amounts owing to Executive upon termination of
Executive’s employment for the reasons set forth above and Executive shall not
be eligible for any other payments or other forms of compensation or benefits.
The payments and benefits set forth in this Section shall be the sole remedy, if
any, available to Executive in the event that Executive brings any claim against
Company relating to the termination of Executive’s employment under this
Agreement.

(g) No Mitigation of Damages Offset. Except as otherwise may be expressly
provided herein, Executive shall not be required to mitigate any amounts due or
provided her under this Agreement by seeking other employment or otherwise. Any
payments made by Company to Executive after the termination of employment shall
not be reduced by any compensation Executive receives from any subsequent
employment or source.

5. Non-Competition, Non-Solicitation, Non-Disclosure Agreement. Executive has
signed and agrees to continue to abide by Company’s Non-Competition,
Non-Solicitation, Non-Disclosure, and Intellectual Property Agreement.

 

7



--------------------------------------------------------------------------------

6. Code Sections 409A and 280G.

(a) In the event that the payments or benefits set forth in Section 4 constitute
“non-qualified deferred compensation” subject to Section 409A, then the
following conditions apply to such payments or benefits:

(i) Any termination of Executive’s employment triggering payment of benefits
under Section 4 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by Executive
to Company at the time Executive’s employment terminates), any such payments
under Section 4 that constitute deferred compensation under Section 409A shall
be delayed until after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 6(a) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a “separation from service” occurs.

(ii) Notwithstanding any other provision with respect to the timing of payments
under Section 4 if, at the time of Executive’s termination, Executive is deemed
to be a “specified employee” of Company (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary
to comply with the requirements of Section 409A, any payments to which Executive
may become entitled under Section 4 which are subject to Section 409A (and not
otherwise exempt from its application) shall be withheld until the first (1st)
business day of the seventh (7th) month following the termination of Executive’s
employment, at which time Executive shall be paid an aggregate amount equal to
the accumulated, but unpaid, payments otherwise due to Executive under the terms
of Section 4.

(b) It is intended that each installment of the payments and benefits provided
under Section 4 shall be treated as a separate “payment” for purposes of
Section 409A. Neither Company nor Executive shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

(c) Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.
The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

(d) If any payment or benefit Executive would receive under this Agreement, when
combined with any other payment or benefit Executive receives pursuant to a
Change of Control (for purposes of this section, a “Payment”) would:
(i) constitute a “parachute payment” within the meaning of Section 280G the
Code; and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either:
(A) the full amount of such Payment; or (B) such lesser amount (with cash
payments being reduced

 

8



--------------------------------------------------------------------------------

before stock option compensation) as would result in no portion of the Payment
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local employments taxes, income taxes,
and the Excise Tax, results in Executive’s receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax.

7. General.

(a) Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by facsimile transmission upon acknowledgment of
receipt of electronic transmission; or (iv) by certified or registered mail,
return receipt requested, upon verification of receipt.

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

Notices to Company shall be sent to:

X4 Pharmaceuticals, Inc.

955 Massachusetts Ave., 4th Floor

Cambridge, MA 02139

Attention: Chair, Board of Directors

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.

One Financial Center

Boston, MA, 02111

Attn: John J. Cheney, Esq.

(b) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

(c) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

(d) Assignment. Company may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of Company’s business
or that aspect of Company’s business in which Executive is principally involved.
Executive may not assign Executive’s rights and obligations under this Agreement
without the prior written consent of Company.

 

9



--------------------------------------------------------------------------------

(e) Governing Law; Jury Waiver. This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
law of Massachusetts without giving effect to the conflict of law principles
thereof. Any legal action or proceeding with respect to this Agreement shall be
brought in the courts of the Commonwealth of Massachusetts or the United States
of America for the District of Massachusetts. By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING UNDER OR
RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH OF
COMPANY AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

(f) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

(g) Entire Agreement. This Agreement, together with the other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PAULA RAGAN, Ph.D.     X4 PHARMACEUTICALS, INC. /s/ Paula M. Ragan, Ph.D.    

/s/ Michael S. Wyzga

Name: Paula M. Ragan, Ph.D.     Name: Michael S. Wyzga     Title: Chairman,
Board of Directors

Address:

   

 

11